AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                        FILED IN THE
                                                     Eastern District of Washington                           U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

                    SAMANTHA JEAN S.,
                                                                                                         Sep 27, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-03120-RHW
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion for Remand (ECF No. 16) is GRANTED. Plaintiff's Motion for Summary Judgment (ECF No. 10) is
’
              GRANTED in part. The Commissioner’s decision to deny Plaintiff’s applications for Social Security benefits is
              REVERSED and REMANDED to the Commissioner for further proceedings, pursuant to sentence four of 42 U.S.C. §
              405(g). Judgment is entered in favor of Plaintiff and against Defendant.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Robert H. Whaley                                              on motions for
      Remand (ECF No. 16) and Summary Judgment (ECF No. 10).


Date: 9/27/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
